Owen, J.
This is an appeal from an order of the county court of St. Croix county correcting the minutes and records of that court. The appeal is no doubt taken on the assumption that it is authorized by sec. 4031, Stats. It was held in Estate of Beyer, 185 Wis. 23, 200 N. W. 772, that notwithstanding the provisions of sec. 4031 the cases in which appeals might be taken from orders of county courts were governed by the provisions of sec. 3069. The order appealed from does not fall within any of the classifications embraced in sec. 3069. The order is therefore not appeal-able, and the appeal must be dismissed.
By the Court. — So ordered.